United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1953
Issued: January 28, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 7, 2008 appellant filed a timely appeal from an April 10, 2008 merit decision of
the Office of Workers’ Compensation Programs denying her traumatic injury claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established that she sustained an injury in the
performance of duty on October 26, 2007 as alleged.
FACTUAL HISTORY
On October 26, 2007 appellant, then a 45-year-old letter carrier, filed a traumatic injury
claim alleging that on that date she sustained an injury to her lower back when she was involved
in a motor vehicle accident during the performance of her federal duties. She indicated that she
was traveling northbound when the vehicle in the right northbound lane made an illegal U-turn.
Appellant was seen at St. Lukes Emergency Department, where she was diagnosed with head
trauma and discharged the same day. She did not return to work.

On October 31, 2007 the Office requested additional factual and medical information
concerning appellant’s claim. No further evidence was submitted.
By decision dated December 7, 2007, the Office denied appellant’s claim on the grounds
that fact of injury was not established.
On January 25, 2008 appellant requested reconsideration and submitted an October 26,
2007 police report along with her personal statement of December 19, 2007, which indicated that
the motor vehicle accident occurred on October 26, 2007 at approximately 3:00 p.m. on
northbound Riverside Drive when the vehicle in the right lane cut across her in an attempt to
make an illegal U-turn at 148th street. In her statement, appellant indicated that she was driving
a postal truck on a collections route along Riverside Drive when the motor vehicle accident
occurred. She further stated that her neck and lower back were injured as a result of the motor
vehicle accident.
In a November 2, 2007 report, Dr. Stephanie Bayner, a physiatrist, noted that on
October 26, 2007 appellant was driving a post office vehicle and had a collision with another car.
She noted appellant was receiving physical therapy, acupuncture and chiropractic treatment with
improvement. An impression of rule out cervical radiculopathy/disc bulge/herniated disc;
cervicalgia; thoracalgia; and rule out lumbosacral radiculopathy/disc bulge/herniated disc was
provided. In a November 9, 2007 report, Dr. Bayner advised that appellant was totally disabled
due to her injuries.
In a December 3, 2007 report, Dr. Richard Birrer, a physiatrist, noted that appellant had
been involved in a work accident on October 26, 2007 and sustained injuries to her neck, mid
back and low back. He provided examination findings and diagnosed post-traumatic headache,
muscle spasm, possible lumbar disc bulging and possible lumbar disc herniation. Dr. Birrer
opined that appellant was totally disabled and that the October 26, 2007 injury was the cause of
appellant’s impairment and disability. In a November 5, 2007 prescription note, he prescribed
appellant a Liboderm patch.
In a December 21, 2007 medical report, Dr. Ihab Ibrahim, a physiatrist, noted that
appellant was involved in a work-related accident while driving a postal truck. He stated that she
sustained injuries to her head and back and has not worked since the accident. Dr. Ibrahim
diagnosed lumbosacral paraspinal muscle spasm and lumbar radiculopathy. He opined that the
October 26, 2007 injury resulted in appellant’s current impairment and disability.
In a January 25, 2008 medical report, Dr. Beth Massey, a family practitioner, noted
appellant was involved in a motor vehicle accident on October 26, 2007 while working for the
employing establishment. She advised that appellant sustained injuries to her neck and lower
back and noted magnetic resonance imaging (MRI) scan studies revealed disc herniations at
C3-4 and C4-5 and disc bulge at L5-S1. Dr. Massey opined that appellant was totally disabled
and had been since October 26, 2007.
In a February 11, 2008 report, Dr. Cyrus Vosough, a physiatrist, noted appellant was
involved in a work accident on October 26, 2007 and sustained injuries to her neck and low
back. He diagnosed myofascial pain syndrome, cervical disc herniation, lumbar disc bulging and

2

lumbar radiculopathy. Dr. Vosough advised that appellant was totally disabled and opined that
the October 25, 2007 work injury caused her impairment and disability. In a January 14, 2008
report, he diagnosed limited truck mobility and muscle spasms at L3, L4 and L5.
Copies of November 12, 2007 sensory nerve conduction test of the bilateral upper
extremities, a December 17, 2007 MRI scan of the lumbar spine, and a December 17, 2007 MRI
scan of the cervical spine were received along with musculoskeletal testing performed on
October 31 and December 28, 2007. Also received were a series of physical therapy notes and
pain management surgical notes from November 2007 to March 2008, signed by a physical
therapist and a registered physician’s assistant.
By decision dated April 10, 2008, the Office modified its December 7, 2007 decision to
reflect that appellant had established that the employment incident occurred, but it denied the
claim on the grounds that appellant did not establish a causal relationship between a diagnosed
condition and the employment incident.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty; and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must first determine whether fact of injury has been established.
Fact of injury consists of two components that must be considered in conjunction with one
another. The first component is whether the employee actually experienced the employment
incident that is alleged to have occurred. The second component of fact of injury is whether the
incident caused a personal injury, and, generally, this can be established only by medical
evidence.4
When determining whether the implicated employment factors caused the claimant’s
diagnosed condition, the Office generally relies on the rationalized medical opinion of a
physician.5 To be rationalized, the opinion must be based on a complete factual and medical
1

The record contains additionally medical evidence following the Office’s April 10, 2008 decision. The Board,
however, notes that it cannot consider this evidence for the first time on appeal as the Board’s review is limited to
the evidence in the case record at the time the Office made its final decision. 20 C.F.R. § 501.2(c).
2

5 U.S.C. §§ 8101-8193.

3

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Ellen L. Noble, 55 ECAB 530 (2004).

5

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

3

background of the claimant,6 and must be one of reasonable medical certainty,7 explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.
ANALYSIS
The Office has accepted that the October 26, 2007 motor vehicle accident occurred as
alleged. The issue to resolve is whether appellant has established a causal relationship between
the employment incident and a diagnosed condition. This issue must be resolved with
rationalized medical evidence.
Dr. Bayner’s November 2 and 9, 2007 reports failed to provide confirmation of any
diagnosis or an opinion as to the cause of her complaints and disability. Medical evidence which
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.8
Drs. Birrer and Vosough noted that appellant had been involved in a work accident on
October 26, 2007. However, there is no indication that either physician had an accurate factual
history of injury. It is well established that medical reports must be based on a complete and
accurate factual and medical background and that medical opinions based on an incomplete or
inaccurate history are of diminished probative value.9 Therefore the medical reports with an
inaccurate factual history have no probative value to establish causal relationship. Additionally
while both physicians opined the October 26, 2007 work injury resulted in appellant’s current
impairment and disability, their opinions carry little weight because no medical explanation of
how the accepted employment incident caused or aggravated the diagnosed conditions is
provided.10
Drs. Ibrahim and Massey noted a proper history of injury. Dr. Ibrahim diagnosed
lumbosacral paraspinal muscle spasm and lumbar radiculopathy. Dr. Massey diagnosed disc
herniations at C3-4 and C4-5 and disc bulge at L5-S1. While both physicians opined that the
diagnosed conditions and resultant disability were the result of the October 26, 2007 work
incident, neither physician offered a rationalized medical explanation of how the employment
event caused or aggravated the diagnosed conditions.11 Thus, these reports are insufficient to
establish appellant’s claim.

6

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

7

John W. Montoya, 54 ECAB 306 (2003).

8

Michael E. Smith, 50 ECAB 313 (1999).

9

James R. Taylor, 56 ECAB 537 (2005).

10

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).
11

Id.

4

The remainder of the evidence in the record also fails to establish appellant’s claim. The
diagnostic and musculoskeletal testing along with Dr. Birrer’s November 5, 2007 prescription
note contained neither a diagnosis nor an explanation of the cause of appellant’s disability.
Additionally, while appellant also submitted physical therapy notes and pain management
surgical notes signed by a physical therapist and a registered physician’s assistant, it is well
established that physical therapists and registered physician’s assistant are not a physician as
defined under the Act. This material does not constitute probative medical evidence.12
Appellant expressed her belief that her alleged neck and back conditions resulted from
the October 26, 2007 employment incident. However, the Board has held that the mere fact that
a condition manifests itself during a period of employment does not raise an inference that there
is a causal relationship between the two.13 Neither the fact that the condition became apparent
during a period of employment, nor the belief that the condition was caused or aggravated by
employment factors or incidents, is sufficient to establish causal relationship.14 Causal
relationship must be substantiated by reasoned medical opinion evidence, which it is appellant’s
responsibility to submit.
Because appellant has not submitted adequate medical evidence, the Board finds that she
has not met her burden of proof to establish a causal relationship between her accepted
employment event and her diagnosed conditions.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty on October 26, 2007 as alleged.

12

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a physician as defined in 5 U.S.C. § 8101(2). Section 8101(2) of the Act provides
as follows: physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by State law. See Merton J. Sills, 39 ECAB
572, 575 (1988).
13

See Joe T. Williams, 44 ECAB 518, 521 (1993).

14

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the April 10, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 28, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

